DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,068,609.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by that patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claim 1 of the instant application therefore is not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/347,268
1. A method for securing a transmission of data blocks in a data stream, the method comprising: encrypting each data block in the data stream with an encryption key; distributing portions of the encryption key into at least two share headers; distributing data units from the encrypted data blocks into at least two data shares, wherein each of the at least two data shares respectfully contains a substantially random distribution of a respective subset of the data units; and transmitting the at least two data shares and the at least two share headers to a remote location over at least one communication path, whereby the data stream is restorable from at least two data shares of the at least two data shares and from at least two share headers of the at least two share headers.
U.S. Patent 11,068,609
1. A method for securing data, the method comprising:
executing code by a processor to perform:
receiving a first key from a storage system;
generating a plurality of data chunks based on a data set, wherein each data chunk of the plurality of data chunks comprises less than an entirety of data of the data set, and wherein the data set can be reconstructed using at least a minimum number of the plurality of chunks;
encrypting each respective data chunk of the plurality of data chunks with a respective second key, wherein each of the respective second keys are distinct from each other;
performing a cryptographic operation based on the first key to further secure the plurality of data chunks; and
storing, in a memory coupled to the processor, at least one data chunk of the plurality of data chunks with data indicative of at least one of the distinct encryption keys on at least one storage device.
5. The method of claim 1, wherein generating the plurality of chunk comprises a substantially random distribution of a subset of the data set.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, and 16 of U.S. Patent No. 10,452,854.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by that patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claim 1 of the instant application therefore is not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/347,268
1. A method for securing a transmission of data blocks in a data stream, the method comprising: encrypting each data block in the data stream with an encryption key; distributing portions of the encryption key into at least two share headers; distributing data units from the encrypted data blocks into at least two data shares, wherein each of the at least two data shares respectfully contains a substantially random distribution of a respective subset of the data units; and transmitting the at least two data shares and the at least two share headers to a remote location over at least one communication path, whereby the data stream is restorable from at least two data shares of the at least two data shares and from at least two share headers of the at least two share headers.
U.S. Patent 10,452,854
1. A method for securely storing a data set, the method comprising:
receiving an external key from an external storage system,
generating a plurality of data chunks based on the data set, such that the data set can be reconstructed using at least a minimum number of the plurality of data chunks, wherein generating the data chunks comprises:
distributing the data set into a plurality of shares, wherein each of the shares comprises less than all of the data set,
accessing a plurality of distinct encryption keys,
encrypting each of the shares with a respective one of the plurality of distinct encryption keys,
performing an encryption operation based on the external key to further secure the plurality of data chunks; and
storing with the plurality of data chunks data indicative of at least one of the distinct encryption keys on a plurality of different storage devices.
6. The method of claim 1, wherein each share of the plurality of shares comprises a substantially random distribution of a subset of the data set.
11. A computer system for securing a data set, the system comprising:
at least one hardware processor, configured to:
receive an external key from an external storage system,
generate a plurality of data chunks based on the data set, such that the data set can be reconstructed using at least a minimum number of the plurality of data chunks, wherein generating the data chunks comprises:
distributing the data set into a plurality of shares, wherein each of the shares comprises less than all of the data set,
accessing a plurality of distinct encryption keys, and
encrypting each of the shares with a respective one of the plurality of distinct encryption keys,
performing an encryption operation based on the external key to further secure the plurality of data chunks; and
store with the plurality of data chunks data indicative of at least one of the distinct encryption keys on a plurality of different storage devices.
16. The computer system of claim 11, wherein each share of the plurality of shares comprises a substantially random distribution of a subset of the data set.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8, 12, 14, 16, 19, 21, 23, 27, and 29 of U.S. Patent No. 10,108,807.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by that patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claim 1 of the instant application therefore is not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/347,268
1. A method for securing a transmission of data blocks in a data stream, the method comprising: encrypting each data block in the data stream with an encryption key; distributing portions of the encryption key into at least two share headers; distributing data units from the encrypted data blocks into at least two data shares, wherein each of the at least two data shares respectfully contains a substantially random distribution of a respective subset of the data units; and transmitting the at least two data shares and the at least two share headers to a remote location over at least one communication path, whereby the data stream is restorable from at least two data shares of the at least two data shares and from at least two share headers of the at least two share headers.
U.S. Patent 10,108,807
1. A method for securing data using a portable device, the method comprising:
generating a plurality of portions of data from a dataset based at least in part on a key, each of the plurality of portions comprising less than all data of the dataset, wherein the key and at least two of the portions of data are sufficient to reconstruct the dataset;
storing at least one of the generated data portions at one or more storage devices;
storing the key on a portable device, wherein the portable device is different from the one or more storage devices; and
storing at least one of the generated data portions on the portable device.
4. The method of claim 1, wherein the key is one of an encryption key, a split key, and an authentication key.
6. The method of claim 4, wherein generating a plurality of portions of data comprises substantially randomly distributing the dataset into the plurality of portions of data.
8. A method for securing data using a portable device, the method comprising:
generating a plurality of portions of data from a dataset based at least in part on a key, each of the plurality of portions comprising less than all data of the dataset, wherein the key and at least two portions of data are sufficient to reconstruct the dataset;
storing the key at one or more storage devices;
storing at least one of the generated data portions on a portable device, wherein the portable device is different from the one or more storage devices; and
storing at least one of the generated data portions on the one or more storage devices.
12. The method of claim 8, wherein the key is one of an encryption key, a split key and an authentication key.
14. The method of claim 12, wherein generating a plurality of portions of data comprises substantially randomly distributing the dataset into the plurality of portions of data.
16. A system for securing data using a portable device, the system comprising:
at least one non-transitory computer readable medium storing computer executable instructions; and
computer processor communicatively coupled to the at least one non-transitory computer readable medium and operable to execute the computer-readable instructions stored thereon, the computer processor configured to:
generate a plurality of portions of data from a dataset based at least in part on a key, each of the plurality of portions comprising less than all data of the dataset, wherein the key and at least two of the portions of data are sufficient to reconstruct the dataset;
store at least one of the generated data portions at one or more storage devices;
store the key on a portable device, wherein the portable device is different from the one or more storage devices; and
store at least one of the generated data portions on the portable device.
19. The system of claim 16, wherein the key is one of an encryption key, a split key, and an authentication key.
21. The system of claim 19, wherein the computer processor is configured to generate a plurality of portions of data by substantially randomly distributing the dataset into the plurality of portions of data.
23. A system for securing data using a portable device, the system comprising:
at least one non-transitory computer readable medium storing computer executable instructions; and
computer processor communicatively coupled to the at least one non-transitory computer readable medium, the computer processor configured to:
generate a plurality of portions of data from a dataset based at least in part on a key, each of the plurality of portions comprising less than all data of the dataset, wherein the key and at least two portions of data are sufficient to reconstruct the dataset;
store the key at one or more storage devices;
store at least one of the generated data portions on a portable device, wherein the portable device is different from the one or more storage devices; and
store at least one of the generated data portions on the one or more storage devices.
27. The system of claim 23, wherein the key is one of an encryption key, a split key and an authentication key.
29. The system of claim 27, wherein the computer processor is configured to generate the plurality of portions of data by substantially randomly distributing the dataset into the plurality of portions of data.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. .  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by that patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claim 1 of the instant application therefore is not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/347,268
1. A method for securing a transmission of data blocks in a data stream, the method comprising: encrypting each data block in the data stream with an encryption key; distributing portions of the encryption key into at least two share headers; distributing data units from the encrypted data blocks into at least two data shares, wherein each of the at least two data shares respectfully contains a substantially random distribution of a respective subset of the data units; and transmitting the at least two data shares and the at least two share headers to a remote location over at least one communication path, whereby the data stream is restorable from at least two data shares of the at least two data shares and from at least two share headers of the at least two share headers.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 11, and 17 of U.S. Patent No. 9,317,705.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by that patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claim 1 of the instant application therefore is not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/347,268
1. A method for securing a transmission of data blocks in a data stream, the method comprising: encrypting each data block in the data stream with an encryption key; distributing portions of the encryption key into at least two share headers; distributing data units from the encrypted data blocks into at least two data shares, wherein each of the at least two data shares respectfully contains a substantially random distribution of a respective subset of the data units; and transmitting the at least two data shares and the at least two share headers to a remote location over at least one communication path, whereby the data stream is restorable from at least two data shares of the at least two data shares and from at least two share headers of the at least two share headers.
U.S. Patent 9,317,705
1. A method for securing data, the method comprising:
generating original secret information;
obtaining a plurality of public keys from unique certificate authorities;
dispersing the secret information into shares; and
encrypting the shares based, at least in part, on a plurality of encryption keys, at least one of the encryption keys being from the plurality of public keys, wherein the shares are restorable from at least a subset of the shares by recombining at least a threshold number of the shares.
7. The method of claim 1, wherein the shares comprise a substantially random distribution of the secret information.
11. A system for securing data, the system comprising processing circuitry configured to:
generate original secret information;
obtain a plurality of public keys from unique certificate authorities;
disperse the secret information into shares; and
encrypt the shares based, at least in part, on a plurality of encryption keys, at least one of the encryption keys being from the plurality of public keys, wherein the shares are restorable from at least a subset of the shares by recombining at least a threshold number of the shares.
17. The system of claim 11, wherein the shares comprise a substantially random distribution of the secret information.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 20, and 21 of U.S. Patent No. 8,644,502.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by that patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claim 1 of the instant application therefore is not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/347,268
1. A method for securing a transmission of data blocks in a data stream, the method comprising: encrypting each data block in the data stream with an encryption key; distributing portions of the encryption key into at least two share headers; distributing data units from the encrypted data blocks into at least two data shares, wherein each of the at least two data shares respectfully contains a substantially random distribution of a respective subset of the data units; and transmitting the at least two data shares and the at least two share headers to a remote location over at least one communication path, whereby the data stream is restorable from at least two data shares of the at least two data shares and from at least two share headers of the at least two share headers.
U.S. Patent 8,644,502
1. A system for securing a transmission of data blocks in a data stream, the system comprising a processor configured to:
encrypt each data block in the data stream with an encryption key;
distribute portions of the encryption key into at least two share headers for the data stream;
distribute data units from the encrypted data blocks into at least two data shares, wherein each of the at least two data shares respectfully contains a distribution of a respective subset of the data units; and
transmit the at least two data shares and the at least two share headers to a remote location over at least one communications path, wherein the at least two share headers are transmitted independently from the at least two data shares.
2. The system of claim 1 wherein the distribution of the respective subset of the data units is substantially random.
20. A non-transitory computer readable medium having stored therein instructions for, upon execution, causing a processor to implement a method for securing a transmission of data blocks in a data stream, the method comprising:
encrypting each data block in the data stream with an encryption key;
distributing portions of the encryption key into at least two share headers for the data stream;
distributing, using a secure data parser, data units from the encrypted data blocks into at least two data shares, wherein each of the at least two data shares respectfully contains a distribution of a respective subset of the data units; and
transmitting the at least two data shares and the at least two share headers to a remote location over at least one communications path, wherein the at least two share headers are transmitted independently from the at least two data shares.
21. The non-transitory computer readable medium of claim 20 wherein the distribution of the respective subset of the data units is substantially random.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8,320,560.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by that patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claim 1 of the instant application therefore is not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/347,268
1. A method for securing a transmission of data blocks in a data stream, the method comprising: encrypting each data block in the data stream with an encryption key; distributing portions of the encryption key into at least two share headers; distributing data units from the encrypted data blocks into at least two data shares, wherein each of the at least two data shares respectfully contains a substantially random distribution of a respective subset of the data units; and transmitting the at least two data shares and the at least two share headers to a remote location over at least one communication path, whereby the data stream is restorable from at least two data shares of the at least two data shares and from at least two share headers of the at least two share headers.
U.S. Patent 8,320,560
1. A method for securing a transmission of data blocks in a data stream, the method comprising:
encrypting each data block in the data stream with an encryption key;
distributing portions of the encryption key into at least two share headers for the data stream;
distributing, using a secure data parser, data units from the encrypted data blocks into at least two data shares, wherein each of the at least two data shares respectfully contains a distribution of a respective subset of the data units; and
transmitting the at least two data shares and the at least two share headers to a remote location over at least one communications path, wherein the at least two share headers are transmitted independently from the at least two data shares.
2. The method of claim 1, wherein the distribution of the respective subset of the data units is substantially random.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,009,830.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by that patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claim 1 of the instant application therefore is not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/347,268
1. A method for securing a transmission of data blocks in a data stream, the method comprising: encrypting each data block in the data stream with an encryption key; distributing portions of the encryption key into at least two share headers; distributing data units from the encrypted data blocks into at least two data shares, wherein each of the at least two data shares respectfully contains a substantially random distribution of a respective subset of the data units; and transmitting the at least two data shares and the at least two share headers to a remote location over at least one communication path, whereby the data stream is restorable from at least two data shares of the at least two data shares and from at least two share headers of the at least two share headers.
U.S. Patent 8,009,830
1. A method for securing a transmission of data blocks in a data stream, the method comprising:
generating, using a secure data parser, an encryption key for the data stream;
encrypting each data block in the data stream with the encryption key;
distributing portions of the encryption key into at least two share headers for the data stream;
distributing, using the secure data parser, data units from the encrypted data blocks into at least two data shares, wherein each of the at least two data shares respectfully contains a substantially random distribution of a respective subset of the data units; and
transmitting the at least two data shares and the at least two share headers to a remote location over at least one communications path, wherein the at least two share headers are transmitted independently from the at least two data shares, whereby the encryption key for the data stream is restorable from at least two share headers of the at least two share headers and the data stream is restorable from at least two data shares of the at least two data shares and from the restored encryption key.


Allowable Subject Matter
Claim 1 is allowed, however the claim is rejected under obvious-type double patenting requiring the filing of terminal disclaimers.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art teachings of Kennedy, U.S. Patent 6,084,968 are relied upon for disclosing of a key storage memory of a smart card that stores splits of various data types, see column 4, lines 26-34 and 39-56.
Oxford, U.S. Patent 7,203,844 discloses of a key list data structure header share, wherein the header is a key for the rest of the key list data structure, see column 18, lines 21-28.
Marinsecu, US 2006/0200677 discloses of a memory manager maintaining a list of secret keys and algorithms used to encode a group of data, and for each group of a header block, different algorithms and keys are used, see paragraph 0044.
As per claim 1, it was not found to be taught in the prior art for at least of ….distributing portions of an encryption key into at least two share headers; distributing data units from encrypted data blocks into at least two data shares, wherein each of the at least two data shares respectfully contains a substantially random distribution of a respective subset of the data units; …. whereby a data stream is restorable from at least two data shares of the at least two data shares and from at least two share headers of the at least two share headers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dodgson et al, US 2010/0150341 is relied upon for disclosing of storing session keys in shares of a header, that includes cryptographically split portions of the session key, see paragraph 0190.
Machani, U.S. Patent 9,673,975 is relied upon for disclosing of splitting a key that includes keys shares, see column 3, lines 11-20.
Matsushita, US 2007/0180233 is relied upon for disclosing of obtaining a session key by calculating data from shares in a header, see paragraph 0227.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431